Citation Nr: 1027988	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  09-04 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim for service connection for sleep disorder, and if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1983 to November 
2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A hearing before the undersigned Veterans' 
Law Judge of the Board was conducted at the RO in April 2010 sand 
a transcript is of record.  

The claim for service connection for sleep apnea on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC. 


FINDINGS OF FACT

1.  The RO denied service connection for sleep disorder in 
January 2004, and that decision became final in the absence of a 
timely appeal.

2.  Since that decision, evidence which is not cumulative or 
redundant of evidence of record at the time of the last prior 
denial and which raises a reasonable possibility of 
substantiating the claim has been received.


CONCLUSION OF LAW

As new and material evidence has been received since the prior 
final decision denying service connection for sleep disorder, the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the 
issue of service connection, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The RO denied service connection for sleep disorder in January 
2004.  The Veteran was notified of that decision and it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In order to 
reopen, new and material evidence must be received.  38 U.S.C.A. 
§ 5108 (West 2002).  While the RO has concluded that new and 
material evidence has been received, the Board must independently 
determine whether this is so.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995) (held that pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), 
Board has a legal duty to consider the new and material issue 
regardless of the RO's actions).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.

At the time of the January 2004 decision, service treatment 
records showed that the Veteran had been seen in March 2003 for 
complaints of apneic episodes and frequent waking at night.  
There had been a normal polysomnogram in June 2003.  A chronic 
sleep disorder had not been diagnosed in service, and during a VA 
examination in August 2003, the VA examiner noted no current 
findings.  The RO denied the claim because there was no evidence 
that the claimed condition existed.  

Since that time, new and material evidence has been received.  VA 
requested a sleep study to rule out sleep apnea in June 2007.  
Such study appears to have been performed privately by Sleep 
Solutions from June 15 to 17, 2007.  A VA medical record from 
July 2007 states that a scanned document from Sleep Solutions was 
attached to that note, but it is not actually attached.  However, 
it was reported in an August 2007 VA medical record that the 
Veteran was getting a continuous positive airway pressure (CPAP) 
machine, and it was calibrated for him in September 2007.  
Moreover, Sleep Solutions mentioned obstructive sleep apnea and 
its possible relationship to cervical spine fusion, which the 
Veteran had in service, in an August 2008 letter about the 
Veteran.  Thus, it appears that sleep apnea has been diagnosed.  
This evidence is new and it is probative.  The claim is therefore 
reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, 
further development is required before the claim may be 
adjudicated on its merits.


ORDER

The claim for service connection for sleep apnea is reopened; the 
appeal is granted to this extent only.


REMAND

The Veteran had sleep apnea symptoms in service and now has a 
current sleep apnea disability, according to the evidence.  
However, he had had a normal sleep study in service.  The Veteran 
feels that his sleep apnea is due to his service-connected 
postoperative C5-C6 discectomy.  His ex-wife recently stated that 
about 3-6 months after his C5-C6 fusion, which was during 
service, she noticed that the Veteran's snoring became loud 
enough to wake her up at night, and that he even stopped 
breathing in his sleep at that time.  The Veteran has submitted 
medical evidence including an August 2008 medical statement 
indicating that his obstructive sleep apnea may be associated 
with his anterior cervical spine fusion.  It is felt that a 
reduction of the upper airway size due to placement of the 
anterior cervical plates may cause obstructive sleep apnea.  To 
summarize, the Veteran had his C5-C6 diskectomy in service, 
started having sleep apnea symptoms in service, and now has been 
diagnosed with obstructive sleep apnea.  A VA examination is 
necessary.  Beforehand, however, any medical records of treatment 
the Veteran has received for sleep apnea since May 2008 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any medical records of treatment 
the Veteran has received for sleep apnea 
from both VA and non VA providers since May 
2008.

2.  Thereafter, schedule the Veteran for a 
VA examination.  The claims folder 
should be made available to the 
examiner prior to the examination.  All 
necessary special studies or tests are to 
be accomplished.

The examiner must express an opinion as to 
whether it is at least as likely as not 
that the Veteran's current sleep apnea 
disorder either (1) is related to in-
service manifestations, or (2) was caused 
or aggravated by his service-connected 
postoperative C5-C6 discectomy disability.  
The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, again consider the 
Veteran's claim in light of all additional 
evidence added to the record since the July 
2009 supplemental statement of the case.  
If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
ROBERT E. O'BRIEN
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


